DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
2.  The amendment, filed 11/24/20, has been entered. 

3.  Claims 1-2, 4, 6-16, and 19-20 are pending. Claims 3, 5, and 17-18 are cancelled. Claims 19-20 are newly added. 

4.  Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/12/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Declaration under 37 C.F.R. 1.132          
5.  The declaration under 37 CFR 1.132, filed 11/24/20, and demonstrating the criticality of the claimed ration, is sufficient to overcome the rejection of claims 1-2, 4, 7, 12-16 and 18, under 35 U.S.C. 103 as obvious over Chen et al. 2009 (Chapter 6 in Micro/Nanoencapsulation of Active Food Ingredients ACS Symposium Series: American Chemical Society; Washington DC; pages 98-115); and the rejection of claims 1-2, 4, 6-8,12-16 and 18, under 35 U.S.C. 103 as obvious over Chen et al. 2009 (American Chemical Society; Washington DC; pages 98-115) in view of Wang et al. 2015 (Food Sci. Biotechnol. 24(2):383-391).

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 08/25/20:
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3, at paragraph 7, is moot in light of Applicant’s cancellation thereof.
The rejection of claims 1-2, 4, 7, 12-16 and 18 under 35 U.S.C. 103 as obvious over Chen et al. 2009 (Chapter 6 in Micro/Nanoencapsulation of Active Food Ingredients ACS Symposium Series: American Chemical Society; Washington DC; pages 98-115), found on page 6 at paragraph 12, is withdrawn in light of Applicant’s amendments submission of the Declaration demonstrating criticality of the weight ratio claimed.
The rejection of claims 1-2, 4, 6-8,12-16 and 18 under 35 U.S.C. 103 as obvious over Chen et al. 2009 (American Chemical Society; Washington DC; pages 98-115) in view of Wang et al. 2015 (Food Sci. Biotechnol. 24(2):383-391), found on page 10, at paragraph 13, is withdrawn in light of Applicant’s amendments submission of the Declaration demonstrating criticality of the weight ratio claimed.

Allowable Subject Matter
7.  Claims 1-2, 4, 6-16, and 19-20 are allowed.

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 28, 2021